PER CURIAM.
We reverse the delinquency disposition order withholding adjudication and placing Appellant on probation. Appellant, as a result of the state’s delay in serving him, was not arraigned until forty three (43) days after expiration of the ninety (90) day speedy trial period allotted from the date of his arrest. During that time, he was in the custody of the Department of Juvenile Justice. The state acknowledges that it was error to deny Appellant’s motion to dismiss. R.K. v. State, 778 So.2d 1098 (Fla. 4th DCA 2001); Fla. R. Juv. P. 8.090.
We remand with direction to vacate the order and for discharge Appellant accordingly.
STONE, WARNER, and FARMER, JJ., concur.